Citation Nr: 1141709	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-49 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to January 1974, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A videoconference Board hearing was held at the RO in July 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The issue of entitlement to a disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed several lay statements with VA following his July 2011 Board hearing, along with a waiver of RO jurisdiction in the first instance, in which his wife and a family friend described how his PTSD symptomatology had worsened in recent years.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of entitlement to a TDIU can be properly decided.

The Veteran testified at his July 2011 Board hearing that he was in receipt of Social Security Administration (SSA) disability benefits.  See Board hearing transcript dated July 13, 2011, at pp. 10-12.  The Veteran also testified that he thought that he was receiving SSA disability benefits for his service-connected PTSD and for a non-service-connected back disability.  Id., at pp. 11.  To date, the Veteran's SSA records have not been obtained and associated with the claims file.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for PTSD, generalized anxiety disorder, tinnitus, limitation of motion of the right long finger associated with a scar, a post-operative scar of the middle finger of the right hand, a shrapnel wound scar of the left forearm, or for bilateral hearing loss in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

